DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.
 
This Office Action acknowledges the applicant’s amendment filed on 6/25/2021. Claims 1, 4-7 and 10-11 are pending in the application. Claims 2-3, 8-9 and 12-14 are cancelled. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.



Claim Rejections - 35 USC § 103
Claims 1, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhamre US 8,357,128 B2 in view of Tanaka et al. US 5,127,126 and further in view of Tokarski et al. US 2007/0199936 A1, all previously presented.
With regards to claim 1, Bhamre discloses a case, comprising: a first section 100 comprising a first rectangular prism having a first section first surface including a first hemispherical well 150 that concaves into the first section; and a second section 200 comprising a second rectangular prism having a second section first surface including a second hemispherical well 250 that concaves into the second section, wherein the first and second sections are configured to be coupled to form a third rectangular prism that is a combination of the first and second rectangular prisms (shown in Figs. 1 and 2), wherein the first section first surface and second section first surface abut in an interior of the third rectangular prism such that the first hemispherical well corresponds to the second hemispherical well to form a cavity (shown in Fig. 8), and wherein the first section second surface and the second section second surface form a continuous exterior surface of the third rectangular prism.
Bhamre discloses a case that holds various articles relating to and being used for an eye, therefore it is capable of holding a contact lens in its cavity depending on the type of contact lens to be held.
Bhamre discloses a cavity to hold various articles but it does not specifically disclose the cavity is spherical shape.

The inventions of Bhamre and Tanaka are both drawn to the field of containers that are capable of holding items such as articles to use for an eye. Each container includes a first and second sections and a cavity formed between them. Bhamre discloses in Col 3:56-59, the top member 100 and bottom member 200 are used to house an ovoid or other shaped cavity and Tanaka discloses the shaping of the cavity may vary, for instance, from a spherical shape to an ovoid (ellipsoidal) shape. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cavity in Bhamre by providing a spherical shape as taught by Tanaka for the purposes of allowing easier contact with the articles in the cavity, such as with a spherical surface to allow face-to-face contact with the articles.
	Bhamre discloses the opening and closing of the case but it does not specifically disclose the first section further comprising a first section second surface including a first ridge; the second section further comprising a second section second surface comprising a second ridge and the first ridge of the first section second surface and the second ridge of the second section second surface are configured to be used to open the third rectangular prism by separating the first and second sections.
	However, Tokarski (Figs. 1 and 4; Para. 0011) teaches that it was known in the art to have a case for storing articles to use for an eye having a first and second section with the first section 16 further comprising a first section second surface including a first 
	The inventions of Bhamre and Tokarski are both drawn to the field of containers that are capable of holding items such as articles to use for an eye. Each container includes a first and second section and a cavity formed between them. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second sections in Bhamre by providing first and second ridges as taught by Tokarski for the purposes of allowing easier opening of the case.
	
With regards to claim 10, Bhamre discloses a first and second hemispherical wells but it does not specifically disclose a plurality of wells in the first and second hemispherical wells.
However, Tanaka and Tokarski further teaches that it was known in the art to have a plurality of wells in the first and second hemispherical wells.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second sections in Bhamre by providing a plurality of wells as taught by Tanaka and Tokarski for the purposes of allowing the storing of more articles.
.

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhamre US 8,357,128 B2, in view of Tanaka et al. US 5,127,126, in view of Tokarski et al. US 2007/0199936 A1 and further in view of Moon US 20070080094 A1, all previously presented.
With regards to claims 4, 5, 6 and 7, Bhamre in view of Tanaka and Tokarski discloses the claimed invention as stated above but it does not specifically disclose the first section further comprises: a first magnet to couple the first section to the second section; the second section comprises one of a second magnet or a magnetic material in a location that corresponds to the first magnet of the first section to couple the first section to the second section; the first magnet is a plurality of magnets; and the first magnet is arranged to have a surface of the magnet be flush with a surface of the first section that comes in contact with a surface of the second section when the first and second sections are coupled.
However, Moon (Fig. 6; Para. 0032) teaches that it was known in the art to have a case having a first and second section 14/4 have the first section further comprises: a 
The inventions of Bhamre and Moon are both drawn to the field of containers that are capable of holding items such as articles to use for an eye. Each container includes a first and second section and a cavity formed between them. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second sections in Bhamre by providing a first and second magnet as taught by Moon for the purposes of allowing a way of keeping the case closed until it is ready to be used.

Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. 
other shaped cavity and Tanaka discloses the shaping of a cavity may vary, for instance, from a spherical shape to an ovoid (ellipsoidal) shape. Therefore, it would have been obvious to one having ordinary skill in the art to have modified the cavity in Bhamre by providing a spherical shape as taught by Tanaka for the purposes of allowing easier contact with the articles in the cavity.
The Applicant argues the reference Bhamre does not disclose a holding a contact lens. However, as stated above, the cavities of Bhamre only has to be capable of holding a contact lens, since a contact lens is not being positively claimed in the claims. Bhamre discloses the cavities hold articles relating to the eyes and have a similar shape and size of cavities that hold contact lenses, therefore, the cavities of Bhamre are capable of holding contact lenses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736